UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SELVIN LABORIEL,

                           Plaintiff,                 18 Civ. 5294 (KPF)

                    -v.-
                                                  OPINION AND ORDER
 COMMISSIONER OF SOCIAL                          ADOPTING REPORT AND
 SECURITY,                                         RECOMMENDATION

                           Defendant.


KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is the August 22, 2019 Report and

Recommendation from United States Magistrate Judge Ona T. Wang (the

“Report”), addressing Plaintiff Selvin Laboriel’s complaint for judicial review of

the decision of the Commissioner of Social Security (the “Commissioner”)

denying Laboriel’s application for Supplemental Security Income (“SSI”). Judge

Wang recommends that the Commissioner’s motion for judgment on the

pleadings be denied, Laboriel’s cross-motion for judgment on the pleadings be

granted, and the case be remanded to the Commissioner for further

proceedings.

      The Court has examined the Report and notes that no party has objected

within the fourteen-day period from its service, as provided by 28 U.S.C.

§ 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. For the

reasons set forth below, the Court finds no error in the Report and adopts it in

its entirety.
                                 BACKGROUND

      This summary draws its facts from the detailed recitation in the Report.

(See Report 2-11). On February 26, 2015, Plaintiff filed an application for SSI,

alleging that he had been disabled since January 1, 1996, due to bipolar

disorder, learning disability, insomnia, and attention-deficit/hyperactivity

disorder ("ADHD"). (Id. at 3). Plaintiff’s application was denied on June 22,

2015. (Id.). He requested and was granted a hearing before Administrative

Law Judge ("ALJ") David Suna, which was held on August 7, 2017. (Id.). On

October 13, 2017, ALJ Suna issued a written opinion determining that

Plaintiff was not disabled within the meaning of § 1614(a)(3)(A) of the Social

Security Act, and was not entitled to SSI. (Id. at 3). On April 13, 2018, the

Appeals Council denied Plaintiff’s request for review. (Id.).

      Plaintiff filed this action on June 12, 2018, seeking judicial review of the

Commissioner’s determination. (Dkt. #1). The Commissioner moved for

judgment on the pleadings on November 13, 2018. (Dkt. #15, 16). Plaintiff

filed a cross-motion for judgment on the pleadings on March 1, 2019. (Dkt.

#21, 22). Judge Wang’s Report was issued on August 22, 2019. (Dkt. #26).

Objections were due on or before September 5, 2019. (Id.). Neither party has

objected to the Report.

      Judge Wang recommended that this Court grant Plaintiff’s motion for

judgment on the pleadings, deny the Commissioner’s motion, and remand the

matter to the Commissioner for further proceedings. (Report 26). Judge Wang

found that ALJ Suna erred in failing to develop the record sufficiently as to

                                         2
Plaintiff’s testimony. (Id. at 17-18). Judge Wang recommended that the action

be remanded to rectify that error, and also so that ALJ Suna could further

analyze Dr. Upendra Bhatt’s medical opinion. (Id. at 19-21).

                                   DISCUSSION

      A court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A court may

also accept those portions of a report to which no specific, written objection is

made, as long as the factual and legal bases supporting the findings are not

clearly erroneous. See Ramirez v. United States, 898 F. Supp. 2d 659, 663

(S.D.N.Y. 2012) (citation omitted). A magistrate judge’s decision is clearly

erroneous only if the district court is “‘left with the definite and firm conviction

that a mistake has been committed.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

“A party’s failure to object to a report and recommendation, after receiving clear

notice of the consequences of such a failure, operates as a waiver of the party’s

right both to object to the report and recommendation and to obtain appellate

review.” Grady v. Conway, No. 11 Civ. 7277 (KPF) (FM), 2015 WL 5008463, at

*3 (S.D.N.Y. Aug. 24, 2015) (citing Frank v. Johnson, 968 F.2d 298, 300 (2d

Cir. 1992)).

      Because the Commissioner has not filed an objection, he has waived his

right to object and to obtain appellate review. Even so, the Court has reviewed

the Report and finds that its reasoning is sound and it is grounded in fact and


                                         3
law. Accordingly, the Court finds no clear error and adopts the Report in its

entirety.

                                 CONCLUSION

      The Court has thus reviewed the Report for clear error and finds none.

The Court agrees completely with Judge Wang’s thoughtful and well-reasoned

Report and hereby adopts its reasoning by reference. Accordingly it is hereby

ordered that Plaintiff’s motion for judgment on the pleadings is GRANTED, and

the case is REMANDED to the Commissioner for further proceedings consistent

with the Report. Further, the Commissioner’s motion for judgment on the

pleadings is DENIED.

      The Clerk of Court is directed to terminate the motions at docket entries

15 and 21 and close this case.

      SO ORDERED.

Dated: September 9, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       4
